DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The claims filed on 23 February 2021 do not comply with MPEP 608.01(j).  Previously claims 1-7 were cancelled and claims 8-12 were provided for examination.  The 23 February 2021 amendment stated that claims 1-16 were to be cancelled and new claims 17-22 were to be added (even though claims 21 and 22 were not actually provided).  In order to comply with MPEP 608.01(j) the numbering of the claims has been updated and claims 17-20 renumbered as claims 13-16.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 3,580,055
White
United States Patent 5,067,343
Sullivan
United States Patent 9,428,914
Partis, Jr.
Admitted Prior Art
The Applicant
Trade of Plumbing – Phase 2
SOLAS

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of SOLAS, White, and Sullivan.
The admitted prior art teach that it is known to test piping systems for leaks.  In particular the applicant states:
In constructing a home, apartment building, office building or other type of building that has a sewer distribution system, the piping comprising that system is checked for leaks. The following particular testing process is required in building codes1. A ten-foot standpipe is connected to the plumbing system and filled with water. The height of the 10-foot column of water in the standpipe applies a pressure of approximately 5 psi throughout the system. The level of the water in the standpipe is checked after a period of time, such an hour, to see if the level of water is lower. A drop in level indicates a leak in the plumbing system. 
This known standpipe will have a first axis and a top end.  Therefore, the admitted prior art teach a method for testing sewer system piping, comprising the steps of providing a standpipe having a first end and second end, connecting said second end of said standpipe to sewer system piping, adding water to said standpipe, and noting said level of said water over time to see if said level declines, wherein a decline in said level indicates a leak and no decline in said level indicates no leak.
	The admitted prior art do not teach a transparent cylinder attached to the standpipe using a coupler.  However, it is known from SOLAS (page 30) to attach a funnel-type device to a tube in order to perform a water test on piping.  This funnel-type device will has a first end that is coupled to a tube.  Furthermore, the funnel-type device from SOLAS is not disclosed as being transparent and having markings.  However, from White it is known to use transparent cylinders (reference item 58) with incremental markings (indicia/graduations) so that the user can monitor the level of a liquid during a leak test.  See column 4 (lines 45-47) and column 5 (lines 30-39).  It is also clear from figure 1 in White that the transparent cylinder has a longitudinal axis and that the markings are arranged along an axis that is parallel to the longitudinal axis.
	Therefore, the admitted prior art in view of SOLAS and White further teach attaching a transparent cylinder to said first end of said standpipe and adding water to said standpipe and transparent cylinder so that the level of water is visible through said transparent cylinder.  The admitted prior art in view of SOLAS and White further teach providing a transparent cylinder marked with gradation lines.
The admitted prior art, SOLAS, and White teach that leak testing on plumbing is performed using a 10-foot standpipe (approximately 300 cm) in order to obtain a 5 psi pressure head.  The admitted prior art, SOLAS, and White do not teach the use of a coupler.  However, from Sullivan it is known to provide a coupler having a connector (reference item 24) and a pair of clamps (reference item 25) to attach a funnel-type device (reference item 21) to an item that is being testing with a liquid.   It is clear from Sullivan that the coupler has a first end that connects obtain test pressure of about 5 psi.  The coupler forms a water-tight seal.  See column 4 (lines 27-39).  It is noted that Sullivan is silent as to what materials are used to make the connector.  However, the coupling must be leak-free so that the test liquid does not flow out between the funnel-type device and the item being tested.  With this in mind official notice was previously taken that rubber (a flexible material) is commonly used to create a seal between two items.  As the applicant did not timely traverse the taking of official notice it is now factual prior art.  One of ordinary skill would be motivated to use a flexible material such as rubber as the connector so that the water in the funnel-type device does not leak thus compromising the results of the leak test.  
Therefore, the admitted prior art in view of  SOLAS, White, and Sullivan further teach sealing said transparent cylinder to said first end of said standpipe and using a rubber gasket to seal said transparent cylinder to said first end of said standpipe.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art with the teachings of SOLAS, White, and Sullivan in order to use a transparent cylinder attached to a standpipe for the predicable benefit of ensuring that the minimum total height of the water test column is at least 10 feet or longer in case a larger pressure head is desired and/or to provide a transparent device that can easily be viewed to determine if a leak exists.; e.g., when the available standpipe is not transparent such as when they are formed of polyvinylchloride (PVC).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of SOLAS, White, Sullivan, and Partis, Jr.
The admitted prior art teach that it is known to test piping systems for leaks.  In particular the applicant states:
In constructing a home, apartment building, office building or other type of building that has a sewer distribution system, the piping comprising that system is checked for leaks. The following particular testing process is required in building codes2. A ten-foot standpipe is connected to the plumbing system and filled with water. The height of the 10-foot column of water in the standpipe applies a pressure of approximately 5 psi throughout the system. The level of the water in the standpipe is checked after a period of time, such an hour, to see if the level of water is lower. A drop in level indicates a leak in the plumbing system. 
This known standpipe will have a first axis and a top end.  Therefore, the admitted prior art teach a method for testing sewer system piping, comprising the steps of providing a standpipe having a first end and second end, connecting said second end of said standpipe to sewer system piping, filling said standpipe with water, and noting said level of said water over time to see if said level declines, wherein a decline in said level indicates a leak and no decline in said level indicates no leak.
	The admitted prior art do not teach a transparent cylinder attached to the standpipe using a coupler.  However, it is known from SOLAS (page 30) to attach a funnel-type device to a tube in order to perform a water test on piping.  This funnel-type device will has a first end that is coupled to a tube.  Furthermore, the funnel-type device from SOLAS is not disclosed as being 
	Therefore, the admitted prior art in view of SOLAS and White further teach attaching a transparent cylinder to said first end of said standpipe and filling said standpipe and transparent cylinder with water so that the level of water is visible through said transparent cylinder.
The admitted prior art, SOLAS, and White teach that leak testing on plumbing is performed using a 10-foot standpipe (approximately 300 cm) in order to obtain a 5 psi pressure head.  The admitted prior art, SOLAS, and White do not teach the use of a coupler.  However, from Sullivan it is known to provide a coupler having a connector (reference item 24) and a pair of clamps (reference item 25) to attach a funnel-type device (reference item 21) to an item that is being testing with a liquid.   It is clear from Sullivan that the coupler has a first end that connects to a first end of the funnel-type device.  It is clear from Sullivan that the coupler has a second end that connects to a top end of the item being tested.  The funnel-type device is filled with the liquid in order to obtain test pressure of about 5 psi.  The coupler forms a water-tight seal.  See column 4 (lines 27-39).  It is noted that Sullivan is silent as to what materials are used to make the connector.  However, the coupling must be leak-free so that the test liquid does not flow out between the funnel-type device and the item being tested.  With this in mind official notice was previously taken that rubber (a flexible material) is commonly used to create a seal between two items.  As the applicant did not timely traverse the taking of official notice it is now factual prior 
Therefore, the admitted prior art in view of  SOLAS, White, and Sullivan further teach sealing said transparent cylinder to said first end of said standpipe.
The admitted prior art in view of SOLAS and White do not mention using a hose with a hooked end to fill the standpipe and transparent cylinder.  First, the admitted prior art must use some means to convey water to the standpipe in order to fill the standpipe (and the sewer system piping) with water.  Hoses connected to water sources are well known and would have been a clearly obvious choice in order to fill the standpipe/sewer system.  Furthermore, Partis, Jr. teach that it is known to use a "fill pipe" (reference item 12) having a first end and a second end.  The first end has a hose fitting (reference item 30) and the second end is curved.  This hose/fill pipe allows the use to direct water flow into an element located at a height above the user.  
Therefore, the admitted prior art in view of  SOLAS, White, Sullivan, and Partis, Jr. further teach using a hose with a hooked end.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art with the teachings of SOLAS, White, Sullivan, and Partis, Jr. in order to use a transparent cylinder attached to a standpipe for the predicable benefit of ensuring that the minimum total height of the water test column is at least 10 feet or longer in case a larger pressure head is desired and/or to provide a transparent device that can easily be viewed to determine if a leak exists.; e.g., when the available standpipe is not transparent such as when they are formed of polyvinylchloride .
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive.
The applicant argues that Partis, Jr. is non-analogous art without any other substantive discussion.  In response it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Partis, Jr. is reasonably pertinent as it (a) clearly shows that it is known to provide a "fill tube"; i.e., a tube that can transport liquid such as water where the fill-tube has a curved end (inverted J-shape) and (b) allows the user to position the curved end over an element so that water can be directed into the element.  Not also the teachings of Kologiy where a similar device is shown that allow the user to perform the same function as in Partis, Jr. without the need for a ladder.
The applicant argues that Sullivan is non-analogous art without any other substantive discussion.  In response it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, 
The applicant argues that White is non-analogous art.  In response it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, White is reasonably pertinent as it clearly shows that transparent materials are known to be used so that water level can be visually observed.  Furthermore, White is directed to the fluid tightness of a system which is the same field of invention as the present application.
The applicant argues that White uses heated water and recirculating water.  These features in White are not pertinent.  As stated in MPEP § 2145:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

It is noted that Carmody et al. is not stated in the grounds of rejection.  However, Carmody et al. was cited to show that using a hose was known to use a hose to fill a plumbing system when performing leak testing.  See column 1 (lines 15-30).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A review of various building codes shows that 10 feet is a minimum static head requirement and that testing can be done using a larger static head.
        2 A review of various building codes shows that 10 feet is a minimum static head requirement and that testing can be done using a larger static head.